Citation Nr: 0601977	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran served on active duty from August 1988 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision which denied 
the veteran's claim of entitlement to service connection for 
PTSD, claimed as due to a sexual assault in service.

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD.

2.  The veteran's reported in-service stressor, claimed as a 
sexual assault, has not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  In general, 
she claims that she was a victim of a personal sexual assault 
in service, and it was that traumatic event that has led to 
her current PTSD.  Her specific contentions will be addressed 
in the Board's analysis below.

In the interest of clarity, the Board will review the 
applicable law and regulations, then proceed to analyze the 
claim and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 [VCAA] [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1).  The Board observes that the veteran was 
notified via the May 2004 RO decision and August 2004 
statement of the case of the pertinent law and regulations, 
of the need to submit additional evidence on her claim, and 
of the particular deficiencies in the evidence with respect 
to her claim.

More significantly, letters were sent to the veteran in 
November 2003 and June 2004 which were specifically intended 
to address the requirements of the VCAA.  The November 2003 
letter specifically informed the veteran that the evidence 
must show that she had a disease that began in or was made 
worse during military service, which is usually shown by 
medical records or medical opinions.  Specific to the case of 
entitlement to service connection for PTSD, due to personal 
trauma, the veteran was informed of the necessity of the 
verification of the traumatic event, and the need for 
specific details concerning it.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The 
November 2003 VCAA letter advised the veteran that VA would 
provide a medical examination or get a medical opinion if 
such was necessary to decide the claim.  The veteran was also 
informed that VA was responsible for providing records held 
by any Federal agency.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
In an attachment sent to the veteran along with the November 
2003 VCAA letter, the veteran was specifically requested to 
provide detailed information pertaining to the personal 
assault that the veteran claims is responsible for her PTSD.  
The veteran was further advised in the November 2003 VCAA 
letter that she should submit any doctor's statements that 
would be pertinent to her claim, and was further advised to 
provide any information that would support the veteran's 
claim.  

Finally, the RO must request that the veteran provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2004 letter included notice that the veteran should 
send to the RO any imformation or evidence in her possession 
that she thinks would support her claim.  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Two final comments regarding notice are in order.  First, a 
review of the record reveals that the veteran may not have 
been provided with absolutely all of the notice of the VCAA 
that may have been required prior to the initial adjudication 
of her claim in May 2004.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Furnishing the veteran with perfect VCAA 
notice prior to this initial adjudication was clearly very 
difficult, since the requirements of the VCAA continued to be 
interpreted by the Court following its enactment; VA's 
General Counsel, however, has held that the failure to do so 
does not constitute error.  See VAOGCPREC 7-2004. 

Crucially, subsequent to furnishing the veteran with VCAA 
letters in November 2004, the RO readjudicated his claim in 
the August 2004 statement of the case.  Thus, any VCAA notice 
deficiency has been rectified.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

In this case, the veteran was provided with a pertinent VA 
psychiatric examination in April 2004.  Notably, however, 
this case turns in part upon whether the alleged in-service 
stressor that the veteran claims was responsible for her PTSD 
can be verified.  To that end, the veteran was asked for and 
given ample opportunity to provide evidence or more specific 
information that could be used to corroborate her allegation 
that she experienced a traumatic personal assault during 
service.  See Patton v. West, 12 Vet. App. 272 (1999).  
Moreover, in the attachment to the November 2003 VCAA letter, 
she was provided notice regarding the alternative sources of 
evidence that could be used to verify the alleged assault.  
She has provided no such evidence or information.  The Board 
must emphasize for the veteran that the Court has held that 
the duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, [s]he cannot passively wait for 
it in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.

The Board finds that all relevant, existing evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The RO has obtained service medical records, service 
personnel records, VA hospitalization and outpatient 
treatment records, as well as private medical records.  It 
therefore appears that all available, pertinent evidence has 
been obtained.  The veteran has identified no other evidence 
which is relevant to her claim.  No reasonable possibility 
exists that any further assistance would aid her in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and was given the opportunity to present testimony at 
her August 2005 videoconference hearing.  Accordingly, the 
Board will proceed to a decision on the merits as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2005); see also Cohen v. Brown, 10 Vet. 
App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Factual background

The Board will set out a factual background in order to 
provide an overview of the claim.  Additional evidence will 
be discussed in the Board's analysis below.

As was noted in the Introduction, the veteran served on 
active duty in the United States Air Force from August 1988 
to March 1990.  The veteran did not serve during a period of 
war, and there are no awards or decorations which are 
indicative of combat status.  The veteran's service medical 
records were negative for complaints, treatment or diagnosis 
related to a sexual assault or a psychiatric disorder.  Upon 
separation, the veteran elected not to have a separation 
examination.  

There are no relevant records for approximately 8 years after 
the veteran left military service.  In June 1998, the veteran 
began mental health treatment through VA for problems that 
she was experiencing with anger control.  Progress treatment 
notes indicate that when the veteran first arrived for 
treatment at VA in June 1998, she was visibly shaken due to 
having been attacked by her ex-boyfriend on the way to VA.  
In terms of history, the veteran reported lifelong problems 
with a variably depressed mood, irritability, and a bad 
temper.  She reported occasional intrusive thoughts about 
past childhood sexual abuse but no nightmares or other PTSD 
symptoms.  In terms of social history, the veteran reported 
having been sexually molested by her half brother, a male 
baby sitter, and a neighbor between the ages of 5 and 10.  
She did not recall if she was forced to do any sexual acts.  
She reported that she had never told anyone about the 
assaults.  The veteran reported her service in the Air Force 
between 1988 and 1990, but did not mention a sexual assault.  
She stated with reference to her service, that she had 
difficulty with authority, and that she had many "write-
ups" but no "brig time or loss of rank."  Following 
examination, the diagnoses on Axis I were "adjustment 
disorder with depressed mood, chronic; rule out major 
depressive disorder."  

The veteran continued regular treatment and supportive 
counseling at the VA mental health clinic for her problems 
with anger management, impulse control and relationship 
difficulties with her past boyfriends.  The claims file 
documents that in April 2002, the veteran reported for the 
first time in a clinical setting having experienced military 
sexual trauma.  In the course of reporting that trauma, the 
veteran also related that she had been sexually assaulted by 
her step-father during her childhood.  By April 2003, the VA 
social worker and staff psychiatrist provided an assessment 
that the veteran seemed to fit all criteria for PTSD, and 
that she seemed to be relieved that all of her anger an 
irritability may be the result of a near-rape in service.  

In August 2003, a VA staff psychiatrist wrote an 
informational letter on behalf of the veteran and her pursuit 
of her claim for service connection for PTSD.  In the letter, 
the psychiatrist wrote that the veteran had been treated at 
the facility since 1998 for symptoms related to PTSD, which 
developed as the result of a sexual assault by a group of 
fellow Air Force personnel.  The letter noted  that on 
initial presentation at the clinic, it was not clear as to 
the specific etiology of her symptoms, but only became so 
after a strong therapeutic relationship had been established, 
such that the veteran felt able to reveal the details of her 
traumatic experiences.  The letter concluded that the 
veteran's definitive diagnosis was PTSD.  

In September 2003, the veteran filed the current claim of 
entitlement to service connection for PTSD.  During the 
course of the pursuit of her claim, she provided a detailed 
statement in February 2004 regarding the personal sexual 
assault that she had experienced during service.  At her 
hearing before the Board in August 2005, the veteran 
reiterated the details of the assault with little deviation 
from the description provided in the September 2003 
statement.  The veteran noted that the incident happened in 
1989 at an off-base apartment complex.  She provided the full 
name of a female Airman who was with her at the time, as well 
as the name of her senior NCO Master Sergeant, and the name 
of her commanding officer.  She provided the first names of 
two friends that she claimed were with her at the time of the 
incident, indicating that she could not remember their full 
names.  

The veteran described how she was assaulted by several Airmen 
who she knew worked on the base, but did not know them 
personally.  She related how the sexual assault, which took 
place in an apartment, was halted by one of the Airmen prior 
to penetration by another Airman in the attempted rape.  The 
veteran indicated that she immediately reported the event to 
her friends who were outside away from the scene of the 
assault, and that her friends wanted to go inside and fight 
the perpetrators.  The veteran recalled that she convinced 
them not to.  She also recalled that since there was no 
penetration, she did not receive treatment or medical testing 
for the rape.  She stated that she reported it to the Office 
of Special Investigation (OSI) and to her commanding officer, 
but that her commanding officer chose to do nothing, stating 
that it was her word against theirs.  The veteran also 
recalled that some time later she confronted her attacker and 
his wife at a movie theater on base, and a shouting match 
ensued.  She stated that this resulted in her and the 
assailant being brought before their commanding officers.  
She was told again by her commanding officer that she was 
unable to prove anything and instructed to either forget the 
incident or find herself in corrective custody.  

In April 2004, the veteran underwent VA examination in 
reference to the current claim.  The veteran's claims file 
was available for review by the examiner.  In the report of 
the examination, the veteran provided a detailed history, 
including a history of the alleged in-service assault.  
Following an examination, the diagnosis on Axis I was PTSD.  
In making this diagnosis, the examiner expressed his belief 
in the sincerity and the consistent accuracy of the history 
of the traumatic event provided by the veteran.

In August 2005, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  She related an 
incident in service in which she was physically assaulted and 
nearly raped. 

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f) (2004).

With respect to the first two elements, as discussed in the 
factual background section above, the veteran has been 
diagnosed as having PTSD, both in the context of extended 
treatment and upon VA examination performed for the purpose 
of the development of the veteran's claim.  In each case, the 
examiners attributed the diagnosis to the in-service sexual 
assault described by the veteran.  Arguably, the first two 
elements set out in 38 C.F.R. § 3.304(f) have been met.   

It is noted that the incident in service offered by the 
veteran as a PTSD stressor took place while she was 
participating in an off-duty stateside activity that occurred 
while she was outside of the airbase at which she was 
stationed.  Given the allegation of a non-combat related PTSD 
stressor, there must be satisfactory corroboration in order 
to establish the existence of such.  As previously discussed, 
a corroborated stressor is the third and final element of 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).  

Essentially, there has been presented no supporting evidence 
that the claimed in-service stressor actually occurred.  The 
only source of the story concerning the purported sexual 
assault is the veteran herself.  As discussed in some detail 
above, pursuant to VA Manual M 21-1 and Patton the RO 
attempted to assist the veteran in verifying her story.  Its 
attempts were not answered by any successful efforts on the 
part of the veteran to contact any of the individuals who may 
have been involved in the stressful incident in service, 
including the individuals who accompanied her to the scene of 
the assault.

The record clearly indicates that the veteran's psychiatric 
problems by her own previous report began due to family 
incidents that occurred during her childhood, including a 
sexual abuse perpetrated on her by her sibling and others 
when she was between 5 and 10 years old.  When asked during a 
VA social work assessment in 1998 to describe her military 
service, the veteran denied any significant events.  By the 
same token, it is noted that there is no record of 
psychiatric or nervous problems during service.  
Significantly, between 1998 and 2002, during over 4 years of 
continuous mental health treatment, the veteran never mention 
the alleged sexual assault in service.  At the same time, she 
was able to relate other sexual abuse that she had experience 
prior to service, as well as emotional and physical abuse 
that she experienced following service.  

Based on this record, the Board must question the credibility 
and accuracy of the veteran's statements with respect to her 
service, as they are made over 8 years after her separation 
from service and in the context of a claim for monetary 
benefits from the government.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

In short, there is no objective evidence which serves to 
verify the veteran's reported stressor, despite exhaustive 
efforts by VA to assist the veteran in this regard.  The 
veteran has not provided sufficient information to enable any 
government agency to undertake a meaningful effort to 
corroborate the claimed stressor.  Nor has she submitted 
evidence which would itself serve to corroborate the 
stressor.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for benefits].  

Further, the Board notes neither the appellant's testimony 
nor after-the-fact medical nexus evidence is sufficient 
"credible supporting evidence" of the actual occurrence of 
an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other 
words, despite the fact that the VA psychiatrists who have 
treated and examined the veteran over the years find her 
story to be consistent and credible, neither the veteran's 
written statements nor the medical opinions of PTSD based on 
the veteran's history can establish the actual occurrence of 
an in-service stressor.  
 
Based upon the foregoing analysis, the Board finds that the 
third element found in 38 C.F.R. § 3.304(f) has not been met.  
A preponderance of the evidence in this case is against the 
veteran's claim for service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Accordingly, 
service connection for PTSD is denied.

The Board is sympathetic to the problems that the veteran has 
had over the years, and realizes the difficulties associated 
with bringing a claim for service connection for PTSD based 
upon a past personal assault.  In the absence of a verified 
stressor and a diagnosis based on such, however, the Board is 
constrained to deny the veteran's claim for service 
connection for PTSD.  The preponderance of the evidence is 
against the claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002); 
38 C.F.R. § 3.102 (2005).  If in the future, the veteran is 
able to obtain any meaningful evidence that would tend to 
verify her claimed stressor in service, she is encouraged to 
bring such evidence to the attention of VA for purposes of 
the reopening of her claim.  Until that time, her claim must 
be denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


